IN THE UNITED STATES DISTRICT COURT

 

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA
v. 1:20CR336-1

BRANDON RASHAD LEWIS

FACTUAL BASIS FOR A GUILTY PLEA

 

NOW COME the United States of America, by and through Matthew
G.T. Martin, United States Attorney for the Middle District of North Carolina
and Robert Zink, Chief, Criminal Division, Fraud Section, and state that the

factual basis for a guilty plea is as follows:

Background

On March 11, 2020, the World Health Organization (“WHO”) Director-
General briefed the media regarding the global outbreak of Coronavirus
Disease 19 (hereinafter “COVID-19”), characterizing it as a pandemic. ‘T'wo
days later, on March 13, 2020, President Donald J. Trump declared COVID-19
a national emergency. Meanwhile, governors across the country began
declaring states of emergency and issuing executive orders aimed at
preventing the spread of COVID-19, including through state-wide stay-at-

home orders, resulting in the closure of schools and small businesses. In

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 1 of 9
addition, public health departments issued guidance to prevent transmission
of the virus, recommending social distancing, frequent hand washing, and
increased cleaning and disinfection of surfaces.

On March 27, 2020, The Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act was signed into law in response to the economic fallout of the
COVID-19 pandemic in the United States. One source of relief provided by
the CARES Act was the expansion of the Economic Injury Disaster Loan
(“EIDL”) program administered by the United States Small Business
Administration (“SBA”), an agency of the executive branch of the United States
Government. Specifically, the CARES Act authorized the SBA to provide
EIDL loans of up to $2 million to eligible small businesses experiencing
financial disruption due to the COVID-19 pandemic. The CARES Act also
authorized the SBA to issue advances of up to $10,000 to small businesses
within three days of applying for an EIDL. The amount of the advance is
determined by the number of employees the applicant certifies having. The
advances do not have to be repaid.

In order to obtain an EIDL and advance, a qualifying business must
submit an application to the SBA and provide information about its operations,

such as the number of employees, gross revenues for the 12-month period

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 2 of 9
preceding the disaster, and cost of goods sold in the 12-month period preceding
the disaster. The applicant must also certify that all of the information in the

application is true and correct to the best of the applicant’s knowledge.

The Home Kitchen Goods Scheme

 

On March 16, 2020, the defendant, BRANDON RASHAD LEWIS,
knowingly and with the intent to defraud and to obtain money and property by
means of materially false and fraudulent pretenses, representations, and
promises, created a website called “www.homekitchengoods.com” for the online
store “Home Kitchen Goods,” where he claimed to sell sought after pandemic-
related household goods, including hand sanitizer, disinfecting wipes, paper
towels, and toilet paper. LEWIS utilized social media platforms transmitted
by means of wire traveling in interstate commerce, to promote the availability
of these pandemic-related household goods and direct consumers throughout
the United States to his website. These transmissions were in furtherance of
LEWIS’ scheme. On the Home Kitchen Goods website, LEWIS falsely claimed
that these items were all “in stock.” LEWIS’ statements were false, and
caused his victims to part with their money. In truth and in fact, LEWIS

never had or delivered any of the pandemic-related household goods to any

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 3 of 9
consumers.

Over the course of five days, from March 20, 2020 through March 24,
2020, LEWIS received over 8,500 orders through the Home Kitchen Goods
website and the total cost for these purchases exceeded $400,000.

The “COVID-19 Relief Fund” and “American Relief Fund” Scheme

In April 2020, LEWIS knowingly and with the intent to defraud and to
obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises, created the so-called “COVID-19
Relief Fund,” purportedly managed and overseen by LEWIS as president and
founder of the “investment firm” Lewis Revenue Group, LLC (hereinafter
“LRG’). On his website, www.lewisrevenuegroup.com, LEWIS falsely
claimed that LRG “worked together with multiple corporations to organize the
largest corporate funded COVID-19 relief fund to date.” LEWIS promised a
“ouaranteed $15,000 relief grant” in exchange for an up front “reservation” fee
of $1200. LEWIS falsely claimed that “the fund has up to $250 million
available for small businesses” and provided a link for applicants to “purchase
a reservation now.”

In addition, LEWIS published an article on a purported news website,

owned and controlled by LEWIS, claiming that small businesses could receive

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 4 of 9
$12,500 or more through the “COVID-19 Relief Fund” in exchange for an
upfront fee of $995. In the article LEWIS falsely claimed that he had
“successfully helped 426 small businesses get COVID-19 relief grants,”
totalling over $5.3 million in distributions. LLEWIS’s false and fraudulent
statements caused his victims to part with money.

LEWIS transmitted by means of wire traveling in interstate commerce
targeted email marketing, social media campaigns, paid content, and
sophisticated press release distribution services to promote the “COVID-19
Relief Fund” and direct potential grant applicants throughout the United
States to the website. These transmissions were in furtherance of LEWIS’
scheme. Between April 15, 2020 and April 27, 2020, small business owners
paid LEWIS more than $100,000 in reservation fees through two third-party
payment processors. These funds were subsequently transferred into two
Financial Institution A accounts controlled by LEWIS, including: (@) account
ending in 4184 in the name of DBA Lewis Revenue Group, Brandon Lewis Sole
Prop and (ii) account ending in 7577 in the name of Lewis Revenue Group
L.L.C. LEWIS never had or distributed any grant funds to the “COVID-19

Relief Fund” applicants.

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 5 of 9
In May 2020, in furtherance of the scheme, LEWIS also created the so-
called “American Relief Fund,” offering $5,000 grants to “every American
affected by COVID-19.” On his website, www.americanrelief.org, LEWIS
falsely claimed that the “American Relief Fund” was sponsored and funded by
multiple, well-known corporations. He also used the official trademarks and
logos of those corporations without permission in furtherance of the scheme.
LEWIS never had or distributed any funds in connection with the “American
Relief Fund.”

LEWIS also misrepresented that LRG was acting as a charitable
organization by raising and administering charitable pandemic relief funds
through the “COVID-19 Relief Fund” and the “American Relief Fund.” At no
point during the relevant time period, however, was LRG a charitable
organization and, as described above, LEWIS never had or distributed any
funds—charitable or otherwise—through the two funds.

The SBA-EIDL Scheme

Between March 31, 2020 and April 8, 2020, LEWIS purchased 37 “aged,
off-the-shelf’ corporations, i.e., companies that had been incorporated
previously, but never, in fact, conducted business operations. These

corporations were purchased using funds LEWIS solicited from friends and

‘Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 6 of 9
family members. LEWIS used a portion of the funds he received from small
business owners defrauded by the “COVID-19 Relief Fund” scheme to repay
his friends and family members. Beginning on April 1, 2020, continuing up to
and including July 19, 2020, LEWIS submitted approximately 68 loan
applications and non-refundable grant “advances” of up to $10,000 through the
SBA-EIDL program in the name of the various “aged, off-the-shelf?
corporations he acquired, including but not limited to Ambitious Marketing,
LLC, Cool Consulting, LLC, Flexible Solutions, LLC, Mad Genius
Management, LLC, Mayfield Management Firm, Inc., and Windsor Asset
Group, LLC. To support these applications, LEWIS willfully and falsely
certified to the SBA material information, including, among other things, that
LEWIS had twelve employees and gross revenue for the twelve months prior
to the “date of the disaster” of around $25,000, which he did not. In connection
with these fraudulent applications, LEWIS received approximately $35,000
from the SBA before additional fund disbursements were blocked by federal

law enforcement.

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 7 of 9
This the 28th day of August, 2020.
Respectfully submitted,

MATTHEW G.T. MARTIN
UNITED STATES ATTORNEY

/S/ MEREDITH C. RUGGLES
Assistant United States Attorney
DC Bar #1020537

United States Attorney’s Office
Middle District of North Carolina
101 S. Edgeworth St., 4th Floor
Greensboro, NC 27401

Phone: 386/333-5351

ROBERT ZINK

Chief, Fraud Section

United States Department of Justice
Criminal Division

/S/ DAVID A. STIER
Trial Attorney
NYSB # 4257457

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 8 of 9
IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA
Vv. : 1:20CR336-1

BRANDON RASHAD LEWIS

CERTIFICATE OF SERVICE
I hereby certify that on August 28, 2020, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system, and that the
undersigned will send notice of this filing via email to the following, who has

not yet entered a Notice of Appearance: Kearns Davis, Esq.

/S/ MEREDITH C. RUGGLES
Assistant United States Attorney
DC Bar #1020537

United States Attorney’s Office
Middle District of North Carolina
101 S. Edgeworth St., 4th Floor
Greensboro, NC 27401

Phone: 336/338-5351

/S/ DAVID A. STTER

Trial Attorney
NYSB # 4257457

Case 1:20-cr-00336-UA Document 4 Filed 08/28/20 Page 9 of 9
